 



Exhibit 10.3.7

THIRD AMENDMENT TO
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

     This THIRD AMENDMENT TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
(this “Amendment”) is dated as of August    , 2004, and entered into by and
among FLEET CAPITAL CORPORATION (“Fleet”), a Rhode Island corporation with an
office at One South Wacker Drive, Suite 3400, Chicago, IL 60606-4616,
individually as a Lender and as Agent (“Agent”) for itself and any other
financial institution which is or becomes a party to the Loan Agreement referred
to below (each, a “Lender” and collectively, the “Lenders”), the LENDERS
signatory hereto and MOBILE MINI, INC., a Delaware corporation with its chief
executive office and principal place of business at 7420 South Kyrene Road,
Suite 101, Tempe, Arizona 85283.

     Whereas, Borrower, Agent, Deutsche Bank Securities Inc. and Washington
Mutual Bank, as Co-Documentation Agents, Bank One, NA and JP Morgan Chase Bank,
as Co-Syndication Agents, and the Lenders have entered into that certain Amended
and Restated Loan and Security Agreement dated as of February 11, 2002, as
amended and restated as of June 26, 2003, and amended by that certain First
Amendment to Amended and Restated Loan and Security Agreement dated as of
January 14, 2004 and that certain Second Amendment to Amended and Restated Loan
and Security Agreement dated as of March 16, 2004 (as it may be further amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Loan Agreement”); capitalized terms used in this Amendment without
definition shall have the meanings given such terms in the Loan Agreement; and

     Whereas, Borrower has requested further amendments to the Loan Agreement;
and

     Whereas, the Lenders are willing to agree to amend the Loan Agreement,
subject to the conditions and on the terms set forth herein;

     Now Therefore, in consideration of the premises and the mutual agreements
set forth herein, Borrower, the Lenders and Agent agree as follows:

     1. AMENDMENT TO LOAN AGREEMENT. Subject to the conditions and on the terms
set forth in this Amendment and in reliance on the representations and
warranties of Borrower set forth in this Amendment, the Loan Agreement is hereby
amended as follows:

        1.1 Amendment to Appendix A. Appendix A of the Loan Agreement is amended
to delete the grid in the definition of “Applicable Margin” and to replace it
with the following:

1



--------------------------------------------------------------------------------



 



                  Adjusted Debt Ratio

--------------------------------------------------------------------------------

  Base Rate Portion

--------------------------------------------------------------------------------

  LIBOR Portion

--------------------------------------------------------------------------------

³5.25
    0.75 %     2.50 %
³4.75 but <5.25
    0.50 %     2.25 %
³4.0 but <4.75
    0.25 %     2.00 %
<4.0
    0.00 %     1.75 %

     2. REPRESENTATIONS AND WARRANTIES OF BORROWER. In order to induce the
Lenders and Agent to enter into this Amendment, Borrower represents and warrants
to each Lender and Agent that the following statements are true, correct and
complete:

        2.1 Corporate Action. Borrower is duly authorized and empowered to enter
into, execute, deliver and perform this Amendment and the Loan Agreement as
amended hereby and Guarantors are duly authorized to enter into, execute,
deliver and perform the Consent of Guarantors and Reaffirmation Agreement
attached hereto (the “Guarantor Consent”). The execution, delivery and
performance of this Amendment, the Loan Agreement as amended hereby and the
Guarantor Consent, and the purchase of the Securities in accordance with the
terms hereof, have been duly authorized by all necessary corporate or other
relevant action and do not and will not (i) require any consent or approval of
the shareholders of Borrower or any of the Guarantors; (ii) contravene
Borrower’s or any of the Guarantors’ charter or articles or certificate of
incorporation or other organizational documents, as applicable; (iii) violate,
or cause Borrower or any Guarantor to be in default under, any provision of any
law, rule, regulation, order, writ, judgment, injunction, decree, determination
or award in effect having applicability to Borrower or any Guarantor; (iv)
result in a breach of or constitute a default under any indenture or loan or
credit agreement or any other agreement, lease or instrument to which Borrower
or any Guarantor is a party or by which it or its Properties may be bound or
affected (including without limitation the Senior Note Documents); or (v) result
in, or require, the creation or imposition of any Lien upon or with respect to
any of the Properties now owned or hereafter acquired by Borrower or any
Guarantor. As of the date hereof, the Collateral does not include any “margin
stock” (as defined in Regulation U of the Board of Governors of the Federal
Reserve Board.

        2.2 Legally Enforceable Agreement. This Amendment and the Guarantor
Consent have been duly executed and delivered by Borrower and the Guarantors.
Each of this Amendment and the Loan Agreement as amended hereby is a legal,
valid and binding obligation of Borrower, enforceable against it in accordance
with its terms, and the Guarantor Consent is a legal, valid and binding
obligation of the Guarantors, enforceable against each of them in accordance
with its terms, except in each case as limited by applicable bankruptcy or
insolvency laws, and by general principles of equity.

        2.3 Solvent Financial Condition. Borrower is Solvent.

2



--------------------------------------------------------------------------------



 



        2.4 No Default or Event of Default. No event has occurred and is
continuing or will result from the execution and delivery of this Amendment that
would constitute a Default or an Event of Default. Borrower is in compliance
with the terms of the Senior Note Documents.

        2.5 No Material Adverse Effect. No event has occurred that has resulted,
or could reasonably be expected to result, in a Material Adverse Effect.

        2.6 Representations and Warranties. Each of the representations and
warranties contained in the Loan Documents is and will be true and correct in
all material respects on and as of the date hereof and as of the effective date
of this Amendment, except to the extent that such representations and warranties
specifically relate to an earlier date, in which case they were true, correct
and complete in all material respects as of such earlier date.

     3. CONDITIONS TO EFFECTIVENESS OF THIS AMENDMENT. This Amendment shall be
effective only if and when signed by, and when counterparts hereof shall have
been delivered to the Agent or its counsel (by hand delivery, mail or telecopy)
by, Borrower and all Lenders and only if and when each of the following
conditions is satisfied:

        3.1 Consent of Guarantors. Each of the Guarantors shall have executed
and delivered to Agent as its counsel the Guarantor Consent.

        3.2 No Default or Event of Default; Accuracy of Representations and
Warranties. No Default or Event of Default shall exist and each of the
representations and warranties made by the various parties herein and in or
pursuant to the Loan Documents shall be true and correct in all material
respects as if made on and as of the date on which this Amendment becomes
effective (except that any such representation or warranty that is expressly
stated as being made only as of a specified earlier date shall be true and
correct as of such earlier date).

        3.3 Payment of Amendment Fee. Agent shall have received, for the ratable
benefit of the Lenders, an amendment fee of $250,000.

     4. EFFECTIVE DATE. This Amendment shall become effective on the date ( the
“Amendment Effective Date”) of the satisfaction of the conditions set forth in
Section 3, but once effective the amendment set forth in Section 1 above shall
be effective as of August 1, 2004.

     5. EFFECT OF THIS AMENDMENT. From and after the Amendment Effective Date,
all references in the Loan Documents to the Loan Agreement shall mean the Loan
Agreement as amended hereby. Except as expressly amended hereby, the Loan
Agreement and the other Loan Documents, including the Liens granted thereunder,
shall remain in full force and effect, and are hereby ratified and confirmed.

     6. GOVERNING LAW. THIS AMENDMENT HAS BEEN NEGOTIATED AND DELIVERED IN AND
SHALL BE DEEMED TO HAVE BEEN MADE IN LOS ANGELES, CALIFORNIA. THIS AMENDMENT
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
CALIFORNIA.

3



--------------------------------------------------------------------------------



 



     7. COMPLETE AGREEMENT. This Amendment sets forth the complete agreement of
the parties in respect of any amendment to any of the provisions of any Loan
Document or any waiver thereof.

     8. CATCHLINES & COUNTERPARTS. The catchlines and captions herein are
intended solely for convenience of reference and shall not be used to interpret
or construe the provisions hereof. This Amendment may be executed by one or more
of the parties to this Amendment on any number of separate counterparts
(including by telecopy), each of which when so executed and delivered shall be
deemed an original, but all of which shall together constitute one and the same
agreement.

[signatures follow; remainder of page intentionally left blank]

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Third Amendment To Amended and Restated Loan and
Security Agreement has been duly executed on the day and year specified at the
beginning of this Third Amendment To Amended and Restated Loan and Security
Agreement.

     

  MOBILE MINI, INC., a Delaware corporation
 
   

  By:__________________________________

  Name: Lawrence Trachtenberg

  Title: Executive Vice President
 
   

  FLEET CAPITAL CORPORATION,

  a Rhode Island corporation,

  as Agent and as a Lender
 
   

  By:__________________________________

  Name: Jason Riley

  Title: Vice President

Third Amendment Signature Page

[Additional signature pages omitted]

 



--------------------------------------------------------------------------------



 



CONSENT OF GUARANTORS AND REAFFIRMATION AGREEMENT

     Reference is hereby made to that certain Third Amendment to Amended and
Restated Loan and Security Agreement, dated as of August    , 2004 (as the same
shall be amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Amendment”), among Fleet Capital Corporation
(“Fleet”), a Rhode Island corporation with an office at One South Wacker Drive,
Suite 3400, Chicago, IL 60606-4616, individually as a Lender and as Agent
(“Agent”) for itself and any other financial institution which is or becomes a
party to the Loan Agreement (as defined below) (each such financial institution,
including Fleet, is referred to hereinafter individually as a “Lender” and
collectively as the “Lenders”), the Lenders, and Mobile Mini, Inc., a Delaware
corporation with its chief executive office and principal place of business at
7420 South Kyrene Road, Suite 101, Tempe, Arizona 85283 (“Borrower”).
Capitalized terms used herein and not otherwise defined shall have the meanings
given them in the Amended and Restated Loan and Security Agreement, dated as of
February 11, 2002 as amended and restated as of June 26, 2003, by and among
Borrower, the Lenders, Agent, Deutsche Bank Securities Inc. and Washington
Mutual Bank, as Co-Documentation Agents, and Bank One, NA and JP Morgan Chase
Bank, as Co-Syndication Agents, as amended by the First Amendment to Amended and
Restated Loan and Security Agreement dated as of January 14, 2004 and the Second
Amendment to Amended and Restated Loan and Security Agreement dated as of
March 16, 2004 (the “Loan Agreement”).

     Each of the undersigned hereby (a) acknowledges receipt of a copy of the
Amendment, (b) consents to the terms of the Amendment, (c) agrees and reaffirms
that the Guaranty executed by it remains in full force and effect as a
continuing guaranty of the Obligations owing to the Agent and Lenders under the
Loan Agreement and the Loan Documents referred to therein and (d) agrees and
reaffirms that all of its Obligations under each other Loan Document executed by
it pursuant to the Loan Agreement, and all liens and security interests granted
thereunder, remain in full force and effect, unimpaired by the execution and
delivery of the Amendment and continue to secure its Obligations. Following the
effectiveness of the Amendment, all references in the Loan Documents to the Loan
Agreement shall be deemed to refer to the Loan Agreement as amended by the
Amendment.

     Although Agent has informed us of the matters set forth above, and we have
acknowledged same, we understand and agree that Agent has no duty under the Loan
Agreement or any other Loan Document or any other agreement between us to so
notify us or to seek an acknowledgement, and nothing contained herein is
intended to or shall create such a duty as to any advances or transactions
hereafter.

     THIS CONSENT OF GUARANTORS AND REAFFIRMATION AGREEMENT HAS BEEN NEGOTIATED
AND DELIVERED IN AND SHALL BE DEEMED TO HAVE BEEN MADE IN LOS ANGELES,
CALIFORNIA. THIS CONSENT OF GUARANTORS AND REAFFIRMATION AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
CALIFORNIA.

Consent of Guarantors

1



--------------------------------------------------------------------------------



 



     This Consent of Guarantors and Reaffirmation Agreement may be executed in
any number of counterparts, each of which when so executed and delivered shall
be deemed an original, but all of which shall together constitute one and the
same agreement.

     IN WITNESS WHEREOF, each of the Guarantors has executed and delivered this
Consent of Guarantors and Reaffirmation Agreement as of the date set forth in
the first paragraph hereof.

              GUARANTORS:
 
            MOBILE MINI I, INC.,     an Arizona corporation
 
            By: ___________________________________

    Name: Lawrence Trachtenberg

    Title: Executive Vice President
 
            MOBILE MINI HOLDINGS, INC.,     a Delaware corporation
 
            By:___________________________________

    Name: Lawrence Trachtenberg

    Title: President
 
            DELIVERY DESIGN SYSTEMS, INC.,     an Arizona corporation
 
            By:___________________________________

    Name: Lawrence Trachtenberg

    Title: Executive Vice President
 
            MOBILE MINI, LLC,     a Delaware limited liability company
 
            By:___________________________________

    Name: Lawrence Trachtenberg

    Title: Executive Vice President
 
            MOBILE MINI, LLC,     a California limited liability company
 
            By:___________________________________

    Name: Lawrence Trachtenberg

    Title: Executive Vice President
 
            MOBILE MINI OF OHIO, LLC,     a Delaware limited liability company
 
            By:___________________________________

    Name: Lawrence Trachtenberg

    Title: Executive Vice President

Consent of Guarantors

2



--------------------------------------------------------------------------------



 



              MOBILE MINI TEXAS LIMITED PARTNERSHIP, L.L.P.     a Texas limited
partnership
 
            By:___________________________________

    Name: Lawrence Trachtenberg

    Title: Treasurer

Consent of Guarantors

3